Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  At line 7 “other object” should read “the other object”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  "the refined a set of grasp poses" should read "the refined set of grasp poses"]. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-23 are rejected under 35 U.S.C 101. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of “a machine-readable medium” encompasses a signal and signals are non-statutory. Applicant is advised to amend the claim as “A non-transitory machine-readable storage medium---” in-order to make the claim statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9-12, 19, 24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL1 (Grasp pose detection in point clouds, ten Pas, Andreas et al, arXiv, 29 Jun 2017, Pages 1-17) hereafter NPL1.

1. Regarding claim 1, NPL1 discloses a computer system comprising one or more processors and computer-readable memory storing executable instructions that, as a result of being executed by the one or more processors, cause the computer system (Pages 11-13 discloses a computer system comprising one or more processors and computer-readable memory storing executable instructions (algorithm) that, as a result of being executed by the one or more processors meeting the claim limitations) to at least: 
generate a set of grasp poses for an object, each grasp pose in the set of grasp poses associated with a robot to grasp the object (Page 12 discloses the grasp pose detection finds hundreds of grasps poses, prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter benchmark pruning grasps that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) meeting the above claim limitations); 
determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp, 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object), page 15 (fig 14) shows the grasp pose that would cause the robot to contact another object (i.e in the clutter) meeting the above claim limitations); 
remove the at least one grasp pose from the set of grasp poses (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e remove) the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp (removing the at least one grasp), 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object), page 15 (fig 14) shows the grasp pose that would cause the robot to contact another object (i.e in the clutter) meeting the above claim limitations); and 
in response to removing the at least one grasp pose from the set of grasp poses, provide the set of grasp poses to the robot (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e remove the at least one grasp pose from the set of the grasp pose) the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object or provide the set of grasp poses to the robot) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp (removing/pruning the at least one grasp), 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object), fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter benchmark pruning grasps that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) meeting the above claim limitations).  

2. Regarding claim 3, NPL1 discloses the computer system of claim 1, wherein the executable instructions, as a result of being executed by the one or more processors, further cause the computer system to: obtain three-dimensional image information from a depth camera, the three- dimensional image information including three-dimensional image information of the object and three-dimensional image information of the other object, wherein the set of grasp poses for the object is generated from the three- dimensional image information of the object (page 1 discloses the input as occluded RGBD image (i.e three dimensional image information corresponding to the objects (i.e the object and other object as seen in figs 1, 11,12, 13 and 14) or point cloud and generate pose estimates of viable grasps,  page 11 fig 12 description also discloses Baxter gripper robot with a RGBD sensor (depth sensor/camera) enabled to obtain more complete point clouds (i.e three dimensional point cloud) of an object in the dense clutter environment (i.e with three dimensional image information other objects) meeting the above limitations).  

3. Regarding claim 7, NPL1 discloses the computer system of claim 1, wherein the set of grasp poses for the object is generated by a neural network trained to predict grasp poses based on a point cloud (page 1 discloses the input as occluded RGBD image or point cloud (i.e point cloud corresponding to the objects (i.e the object and other object as seen in figs 1, 11, 13 and 14) ) and generate pose estimates (predict) of viable grasps and page 13 “Results section” and page 15 discloses we use trained CNN to predict grasps meeting the above claim limitations).  

4. Regarding claim 9, NPL1 discloses a computer-implemented method comprising:
generating a three-dimensional point cloud of an object using image data produced by a depth camera (page 1 discloses the input as occluded RGBD image or point cloud (i.e three dimensional point cloud corresponding to the objects (i.e the object and other object as seen in figs 1, 11, 13 and 14) ) and pages 6-7 Asus Xtion pro depth sensor and RGBD image meeting the above limitations of generating a three-dimensional point cloud of an object using image data produced by a depth camera, page 11 fig 12 description also discloses Baxter gripper robot with a RGBD sensor (depth sensor) enabled to obtain more complete point clouds (i.e three dimensional point cloud) of an object in the dense clutter environment (i.e with other objects) meeting the above limitations, examiner notes that the specifics of generating are not required by the current claim); 
obtaining a set of grasp poses using the three-dimensional point cloud of the object (page 1 discloses the input as occluded RGBD image or point cloud (i.e three dimensional point cloud corresponding to the objects (i.e the object and other object as seen in figs 1, 11, 12, 13 and 14) ) and pages 6-7 Asus Xtion pro depth sensor and RGBD image meeting the above limitations of the three-dimensional point cloud of an object using image data produced by a depth camera, Page 12 discloses the grasp pose detection finds hundreds of grasps poses, prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter benchmark pruning grasps that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) meeting the above claim limitations); 
determining interference information associated with at least one grasp pose in the set of grasp poses (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp, 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (or interference information)), page 15 (fig 14) shows the grasp pose that would cause the robot to contact another object (i.e in the clutter or the interference information) meeting the above claim limitations, examiner notes that the specifics of interference information are not required by the current claim); 
based on determining the interference information associated with the at least one grasp pose (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp, 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (or interference information)), page 15 (fig 14) shows the grasp pose that would cause the robot to contact another object (i.e in the clutter or the interference information) meeting the above claim limitations, examiner notes that the specifics of interference information are not required by the current claim), eliminating the at least one grasp pose from the set of grasp poses to generate a refined set of grasp poses (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e eliminating) the infeasible grasps poses only remain is the feasible grasp poses or the refined set of grasp poses remain (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses meeting the above claim limitations); and 
causing a robot to use the refined a set of grasp poses (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e eliminating) the infeasible grasps poses only remain is the feasible grasp poses or the refined set of grasp poses remain (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses, page 13 discloses in the clutter benchmark pruning grasps that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e causing robot to grasp the object) meeting the above claim limitations).  

5. Regarding claim 10, NPL1 discloses the computer-implemented method of claim 9, wherein generating the three-dimensional point cloud of the object comprises generating the three-dimensional point cloud of the object and another object using the data produced by the depth camera (page 1 discloses the input as occluded RGBD image or point cloud (i.e three dimensional point cloud corresponding to the objects (i.e the object and other object as seen in figs 1, 11, 13 and 14) ) and pages 6-7 Asus Xtion pro depth sensor and RGBD image meeting the above limitations of generating a three-dimensional point cloud of an object using image data produced by a depth camera, page 11 fig 12 description also discloses Baxter gripper robot with a RGBD sensor (depth sensor/camera) enabled to obtain more complete point clouds (i.e three dimensional point cloud) of an object in the dense clutter environment (i.e with other objects) meeting the above limitations.  

6. Regarding claim 11, The computer-implemented method of claim 10, wherein determining the interference information associated with the at least one grasp pose in the set of grasp poses comprises determining the at least one grasp pose would cause the robot to contact the other object (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp, 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (or interference information)), page 15 (fig 14) shows the grasp pose that would cause the robot to contact another object (i.e in the clutter or the interference information) meeting the above claim limitations).

7. Regarding claim 12, NPL1 discloses the computer-implemented method of claim 9, wherein the three- dimensional point cloud of the object is based on another three-dimensional point cloud comprising a plurality of objects, the other three-dimensional point cloud generated using the image data produced by the depth camera (page 1 discloses the input as occluded RGBD image (i.e three dimensional image information corresponding to the objects (i.e the object and other object as seen in figs 1, 11,12, 13 and 14) or point cloud and generate pose estimates of viable grasps,  page 11 fig 12 description also discloses Baxter gripper robot with a RGBD sensor (depth sensor/camera) enabled to obtain more complete point clouds (i.e three dimensional point cloud) of an object in the dense clutter environment (i.e three dimensional image information of plurality of objects using the depth camera) meeting the above limitations).  

8. Regarding claim 17, NPL1 discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors (Pages 11-13 discloses a computer system comprising one or more processors and computer-readable memory storing executable instructions (algorithm/set of instructions) that, as a result of being executed by the one or more processors meeting the claim limitations) to at least: 
generate a set of grasp poses for an object, each grasp pose in the set of grasp poses associated with a robot to grasp the object (Page 12 discloses the grasp pose detection finds hundreds of grasps poses, prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter benchmark pruning grasps that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) meeting the above claim limitations); 
determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp, 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object), page 15 (fig 14) shows the grasp pose that would cause the robot to contact another object (i.e in the clutter) meeting the above claim limitations); and 
based on determining the at least one grasp pose in the set of grasp poses would cause the robot to contact another object, modify the set of grasp poses (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e remove the at least one grasp pose from the set of the grasp pose) the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object or provide the set of grasp poses to the robot) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp (removing/pruning/modify the at least one grasp), 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object), fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter (i.e the object would be in contact with the other object) benchmark pruning/modify grasps (pruned or modified set of grasp poses) that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) meeting the above claim limitations).  

9. Regarding claim 19, explanation corresponding to claim 3 applies. Please refer to the explanation of claim 3.

10. Regarding claim 24, NPL1 discloses a robot comprising: 
one or more processors and memory storing executable instructions that, as a result of being executed by the one or more processors (Pages 11-13 discloses a computer system comprising one or more processors and computer-readable memory storing executable instructions (algorithm/set of instructions) that, as a result of being executed by the one or more processors meeting the claim limitations), cause the robot to: 
generate a set of grasp poses for an object (Page 12 discloses the grasp pose detection finds hundreds of grasps poses, prune the grasp poses that are infeasible and after pruning the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter benchmark pruning grasps that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) meeting the above claim limitations);
determine at least one grasp pose in the set of grasp poses has associated interference data (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e remove the at least one grasp pose from the set of the grasp pose) the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object or provide the set of grasp poses to the robot) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp (removing/pruning/modify the at least one grasp), 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (i.e interference data, examiner notes that the specifics of the interference data are not required by the current claim)), fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter (i.e the object would be in contact with the other object) benchmark pruning/modify grasps (pruned or modified set of grasp poses) that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) based on the determination meeting the above claim limitations); and 
cause a robotic manipulator to execute a grasp pose based on determining the at least one grasp pose in the set of grasp poses has the associated interference data (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e remove the at least one grasp pose from the set of the grasp pose) the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object or provide the set of grasp poses to the robot) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp (removing/pruning/modify the at least one grasp), 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (i.e associated interference data)), fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter (i.e the object would be in contact with the other object) benchmark pruning/modify grasps (pruned or modified set of grasp poses) that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) based on the determination meeting the above claim limitations).  

11. Regarding claim 28, NPL1 discloses the robot of claim 24, wherein the interference data associated with the at least one grasp pose is image data showing that the at least one grasp pose contacts another object represented by image data of the other object (Page 12 discloses the grasp pose detection finds hundreds of grasps poses (set of grasp poses), prune the grasp poses that are infeasible and after pruning (i.e remove the at least one grasp pose from the set of the grasp pose) the infeasible grasps poses only remain is the feasible grasp poses (i.e. in the dense clutter benchmark there is a clear advantage of grasping objects (i.e with the Baxter gripper robotic arm to grasp the object or provide the set of grasp poses to the robot) at the top of the pile, second we have found top grasps to be more successful than the side grasps poses (fig 13 shows the gripper closing on the first object in the clutter and pages 13-14 discloses in the clutter benchmark pruning grasps and discloses what appeared to be a good grasp (removing/pruning/modify the at least one grasp), 6 and 8 were due to the collision (i.e determine at least one grasp pose in the set of grasp poses would cause the robot to contact another object (i.e interference data), fig 13 shows the gripper closing on the first object in the clutter and page 13 discloses in the clutter (i.e the object would be in contact with the another object) benchmark pruning/modify grasps (pruned or modified set of grasp poses) that grasp the object and page 15 shows the set of grasps poses in the scene and the robot executing the grasps (i.e robot to grasp the object) based on the determination meeting the above claim limitations);.  

12. Regarding claim 29, NPL1 discloses the robot of claim 24, wherein the robotic manipulator comprises at least one of a clamp, a scalpel, a gripper (fig 13 shows the robotic manipulator as a gripper meeting the claim limitations), a needle, a scissors, or a laser.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 15, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2 (Mechanical Search: Multi-step retrieval of a target object occluded by clutter, Michael Danielczuk et al., arXiv, 4, March 2019, Pages 1-9) hereafter NPL2.

13. Regarding claim 4, NPL1 discloses the computer system of claim 1, wherein the executable instructions, as a result of being executed by the one or more processors. NPL1 however fails to further cause the computer system to: obtain a binary mask including segmented image information of the object and segmented image information of the other object, wherein the set of grasp poses for the object is generated from the segmented image information of the object.  
	NPL2 discloses obtain a binary mask including segmented image information of the object and segmented image information of the other object, wherein the set of grasp poses for the object is generated from the segmented image information of the object (page 2 section A discloses the system processes a RGBD image in to a set of segmentation masks (i.e corresponding to each object(s) i.e the segmented image information of the object and the segmentation image information of the other object) and then further identify one of the masks as target object and also discloses the depth image is converted in to a list of unclassified binary object masks and page 3 section “parallel Jaw Grasping” discloses “to plan grasps for a single object in the depth image, grasp candidate sampling is constrained to goal object (i.e the object) segmentation mask meeting the above claim limitations). Before the effective filing date of the invention was made, NPL1 and NPL2 are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be and improved and increased efficiency system on page 5 “Results section”. Therefore it would be obvious for one of ordinary skill I the art to have recognized the advantages of NPL2 in the system of NPL1 to obtain the invention as specified in claim 4.

14. Regarding claim 15, an explanation similar to claim 4 applies. Please see the corresponding explanation of claim 4.

15. Regarding claim 20, an explanation similar to claim 4 applies. Please see the corresponding explanation of claim 4.

16. Regarding claim 27, an explanation similar to claim 4 applies. Please see the corresponding explanation of claim 4.

Allowable Subject Matter
Claims 2, 5-6, 8, 13-14, 16, 18, 21-23, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669